Citation Nr: 1742773	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), depression, and alcohol abuse.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1, 1977 to April 1, 1977, and served in the Army National Guard to include a period of active duty from September 12, 1977 to October 23, 1977.  He died in August 2016.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection for a psychiatric disability to include PTSD, depression, and alcohol abuse.  On his substantive appeal (VA Form 9), received in February 2016, the Veteran had requested a videoconference hearing before the Board; he died before a hearing was scheduled.  


FINDING OF FACT

According to the Social Security Administration (SSA), the Veteran died in August 2016, before a decision by the Board was promulgated on his appeal seeking to reopen a claim of service connection for a psychiatric disability.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim seeking to reopen a claim of service connection for a psychiatric disability, to include PTSD, depression, and alcohol abuse, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to records of SSA, a Federal agency, the Veteran died in August 2016, before the Board promulgated a decision on the appeal.  In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).  As there is no evidence to the contrary, the Board accepts the finding by SSA to be proof of the Veteran's death during the pendency of the appeal, before the Board promulgated a decision on the appeal seeking to reopen a claim of service connection for a psychiatric disability.

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and the appeal of the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal seeking to reopen a claim of service connection for a psychiatric disability, to include PTSD, depression, and alcohol abuse, is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


